MEMORANDUM**
Kenneth Lyle Spangle appeals the sentence imposed following his bench-trial *827conviction for mailing threatening communications, in violation of 18 U.S.C. § 876(c). We have jurisdiction under 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Booker, — U.S.-, -, 125 S.Ct. 738, 757, 160 L.Ed.2d 621 (2005), and United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.